United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Flagstaff, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1649
Issued: January 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 9, 2008 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether the Office properly determined an overpayment of
compensation of $27,290.68 was created from December 11, 2004 to October 1, 2006;
(2) whether the Office properly denied waiver of the overpayment; and (3) whether the Office
properly denied appellant’s request for a prerecoupment hearing.
FACTUAL HISTORY
The Office accepted that appellant, a forestry technician and wild land firefighter,
sustained a left medial meniscus tear in the performance of duty on December 6, 2003. He
stopped working on December 11, 2004. On a claim for compensation dated July 7, 2005, the

employing establishment reported appellant’s base pay rate as of December 11, 2004 was
$38,927.00 per year as a GS (General Services) Grade 6, Step 9.
Appellant’s pay rate for compensation purposes was determined using a formula for
firefighters that generally work 24-hour shifts and more than 106 hours every biweekly pay
period. In addition to the base pay of $38,927.00 per year (or $1,496.72 every two weeks), the
Office determined appellant worked 38 hours in excess of the 106 hours, earning $808.84, and
$21.18 in adjusted firefighter extra pay. It accordingly found appellant’s weekly pay rate was
$1,150.78 as of December 11, 2004, the date disability began.
The record establishes that the employing establishment offered appellant a light-duty job
and he returned to work on October 2, 2006. In a memorandum of telephone call dated
November 21, 2006, the employing establishment indicated that appellant had been working at
the time of injury at 40 hours per week, but if he was working on a fire he could work up to 16
hours a day. The employing establishment stated that no employee worked a 24-hour shift. By
letter dated December 22, 2006, the employing establishment stated that on December 11, 2004
appellant was a full-time permanent seasonal employee. The employing establishment submitted
earnings and leave statements for the year prior to December 11, 2004. In a letter dated July 24,
2007, the Office provided appellant’s premium pay for the year commencing
December 11, 2003. The employing establishment indicated that appellant earned $17.50 per
week in Sunday, night, hazard and holiday pay.
In a September 10, 2007 memorandum, the Office calculated that appellant’s pay rate for
compensation purposes as of December 11, 2004 should have been $766.10 per week. This
figure was based on a base pay rate of $748.60 ($38,927.00 divided by 52), plus $17.50 in
premium pay. In a letter dated October 26, 2007, the Office advised appellant of preliminary
determination that an overpayment of $27,290.68 existed. The Office explained that appellant
had received $77,396.16 in compensation from December 11, 2004 to October 1, 2006, but he
should have received $50,105.48 using the correct pay rate. Appellant was advised that he was
found not at fault in creating the overpayment, and the actions he could take included requesting
a prerecoupment hearing within 30 days. The Office enclosed an overpayment recovery
questionnaire (OWCP-20) and indicated that a completed form should be submitted with any
request for action.
In a letter postmarked November 27, 2007, appellant requested a prerecoupment hearing.
By decision dated December 26, 2007, the Office Branch of Hearings and Review denied
the request as untimely. The Branch exercised its discretion and found the issue could equally
well be addressed by requesting a telephone conference with the Office and submitting new
evidence.
By decision dated January 9, 2008, the Office finalized its determination that an
overpayment of $27,290.68 was created. It denied waiver of the overpayment, noting that

2

appellant had not submitted financial information. Appellant was directed to repay the
overpayment by submitting a $400.00 payment every month.1
LEGAL PRECEDENT -- ISSUE 1
5 U.S.C. § 8101(2) provides that “‘monthly pay’ means the monthly pay at the time of
injury, or the monthly pay at the time disability begins, or the monthly pay at the time
compensable disability recurs, if the recurrence begins more than 6 months after the injured
employee resumes regular full-time employment with the United States, whichever is greater.…”
Under the Office’s regulations, the “pay rate for compensation purposes” means the employees’
pay as determined under 5 U.S.C. § 8114.
5 U.S.C. § 8114(d) provides:
“Average annual earnings are determined as follows:
“(1) If the employee worked in the employment in which he was employed at the
time of his injury during substantially the whole year immediately preceding the
injury and the employment was in a position for which an annual rate of pay -(A) was fixed, the average annual earnings are the annual rate of pay; or
(B) was not fixed, the average annual earnings are the product obtained by
multiplying his daily wage for particular employment, or the average
thereof if the daily wage has fluctuated, by 300 if he was employed on the
basis of a 6-day workweek, 280 if employed on the basis of a 5½-day
week, and 260 if employed on the basis of a 5-day week.
ANALYSIS -- ISSUE 1
The Office found an overpayment of compensation occurred because appellant had been
paid wage loss using an incorrect pay rate for compensation purposes. In this case, it determined
the relevant date to determine the pay rate was December 11, 2004. As noted, the monthly pay is
determined on the date of injury, the date disability began or the date compensable disability
recurs, if more than six months after a return to regular full-time employment. Appellant had
stopped working on December 11, 2004 and filed a claim for compensation commencing on that
date. Therefore December 11, 2004 is appropriately found to be the date disability began.
The pay rate for compensation purposes was initially determined using the formula set
forth in Office procedures for certain firefighters that were included in the Firefighters Overtime
Pay Reform Act of 1998, codified at 5 U.S.C. § 5545b. This statute included firefighters
“whose normal work schedule, as in effect throughout the year, consists of regular tours of duty

1

The Office did not order repayment from continuing compensation. By decision dated April 23, 2008, it
terminated compensation for wage loss. Appellant did not request the Board to review that decision on the current
appeal.

3

which average at least 106 hours per biweekly pay period.”2 Although, overtime pay is normally
not included in determining pay rate for compensation purposes under 5 U.S.C. § 8114,3 5
U.S.C. § 5545b was amended to establish that overtime pay for firefighters under that section
shall be included in any computation of pay under 5 U.S.C. § 8114.4 Office procedures
established a formula for determining pay rate for these firefighters, using a base pay for 106
biweekly work hours, and an “overtime rate” of 38 hours above the 106 hours.5 The pay rate for
compensation purposes of $1,150.78 per week was calculated according to this formula.
It is evident from the record that appellant was not a firefighter covered under 5 U.S.C.
§ 5545b. According to the employing establishment he was a seasonal firefighter, who normally
had a 40-hour workweek that could include up to an additional eight hours per day if he was
engaged in firefighting. A review of the earnings and leave statements for the year prior to
December 11, 2004 indicate only two pay periods where appellant worked more than 106 hours
in a pay period. He did not have a work schedule that consisted of regular tours of duty that
averaged at least 106 hours a biweekly pay period over the course of the year.
Therefore, the Office incorrectly determined appellant’s pay rate for compensation
purposes at $1,150.78 per week. The next issue is whether it properly determined appellant’s
pay rate was $766.10 per week. In this regard the Board notes that although the employing
establishment referred to appellant as “seasonal,” this may refer to his firefighter duties, rather
than his employment. Appellant’s job title was Lead Forestry Technician and it appears he was a
permanent employee working the entire year.6 The record indicates that he did have a fixed rate
of pay at $38,927 per year, supplemented by premium pay. Based on the information provided
by the employing establishment, the Office determined appellant’s pay rate for compensation
purposes as of December 11, 2004 was $766.10 per week. This represented $748.60 per week in
base pay plus $17.50 in premium pay. The Board finds the evidence of record supports the
Office’s finding.
The amount of the overpayment was calculated based on the above pay rates. Appellant
received $77,396.16 in compensation from December 11, 2004 to October 1, 2006 based on a
weekly pay rate of $1,150.78. He should have received $50,105.48 for that period, using a
weekly pay rate of $766.10. Accordingly, the Board finds a $27,290.68 overpayment of
compensation was created.

2

5 U.S.C. § 5545b(a).

3

Id. at § 8114(e) specifically excludes overtime pay.

4

Id. at § 5545b(d)(4).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8(d) (April 2002).

6

Even if a career seasonal employee, appellant would be entitled to receive compensation on the same basis as an
employee who worked the entire year. Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay
Rates, Chapter 2.900.4(a) (December 1995).

4

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by the Office is a matter
that rests within the Offices’ discretion pursuant to statutory guidelines.7 These statutory
guidelines are found in section 8129(b) of the Federal Employees’ Compensation Act which
states: “Adjustment or recovery [of an overpayment] by the United States may not be made
when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of [the Act] or would be against equity and
good conscience.”8 Since the Office found appellant to be without fault in the creation of the
overpayment, then, in accordance with section 8129(b), the Office may only recover the
overpayment if it determined that recovery of the overpayment would neither defeat the purpose
of the Act nor be against equity and good conscience.
Section 10.436 of the implementing regulations9 provides that recovery of an
overpayment will defeat the purpose of the Act if recovery would cause hardship to a currently
or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks
recovery needs substantially all of his or her current income (including compensation benefits) to
meet current ordinary and necessary living expenses; and (b) the beneficiary’s assets do not
exceed a specified amount as determined [by the Office] from data furnished by the Bureau of
Labor Statistics.10 An individual is deemed to need substantially all of his or her income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00.11
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship in attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.12
The Office’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by [the Office]. This
information is needed to determine whether or not recovery of the overpayment
7

Robert Atchison, 41 ECAB 83 (1989).

8

See 5 U.S.C. § 8129(b); Carroll R. Davis, 46 ECAB 361 (1994).

9

20 C.F.R. § 10.436 (1999).

10

An individual’s assets must exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual
with a spouse or one dependent plus $960.00 for each additional dependent. This base includes all of the
individual’s assets not exempt from recoupment; see Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6 (October 2004).
11

Sherry A. Hunt, 49 ECAB 467 (1998).

12

20 C.F.R. § 10.437 (1999).

5

would defeat the purpose of the [Act], or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”13
ANALYSIS -- ISSUE 2
Appellant did not submit any relevant financial information regarding waiver of the
overpayment. The preliminary determination of the overpayment provided him with an
overpayment recovery questionnaire and indicated that he should submit the information
regardless of the action he pursued as to the overpayment. Under the regulations at 20 C.F.R.
§ 10.438(b), failure to submit the necessary information shall result in denial of waiver. In the
absence of any relevant financial evidence, the Board finds the Office properly denied waiver of
the overpayment in this case. It is also noted that the Office directed appellant to repay the
overpayment at $400.00 per month. Since the recovery is not from continuing compensation
benefits, the Board does not have jurisdiction over this issue.14
LEGAL PRECEDENT -- ISSUE 3
The Office’s regulations provide a claimant may request a prerecoupment hearing with
respect to an overpayment.15 Prerecoupment hearings are conducted in the same manner as
hearings provided under section 10.615 to 10.622.16 Failure to request a prerecoupment hearing
within 30 days shall constitute a waiver of the right to a hearing.17
ANALYSIS -- ISSUE 3
Appellant requested a prerecoupment hearing by letter postmarked November 27, 2007.
Since the preliminary overpayment determination was dated October 26, 2007, he had until
November 26, 2007 to postmark a hearing request. Appellant did not timely request a
prerecoupment hearing, and therefore he had waived his right to a hearing. The Office properly
denied the prerecoupment hearing request.

13

Id. at § 10.438.

14

See Levon H. Knight, 40 ECAB 658, 665 (1989).

15

20 C.F.R. § 10.432.

16

Id. at § 10.439.

17

Id. at § 10.432.

6

CONCLUSION
The evidence establishes that an overpayment of $27,290.68 was created during the
period December 11, 2004 to October 1, 2006 as the Office used an incorrect pay rate for
compensation purposes. Appellant did not submit any relevant financial information and
therefore the Office properly denied waiver of the overpayment. A request for a prerecoupment
hearing was postmarked more than 30 days after the preliminary overpayment determination,
and therefore appellant waived his right to a hearing.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 9, 2008 is affirmed.
Issued: January 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

